Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered. Claims 1, 3-7, 9-11,13-17 and 19 remain pending.

				Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsung (US 20210102547, cited previously) in view of Fan (CN211082324, English Translation cited previously) and further in view of Hong (CN 208534841, English Translation)
Regarding claim 1, Tsung teaches a light emitting fan (at least Fig.2), comprising: a frame 100; a circuit board 510 disposed on the frame; an impeller 300, comprising a hub 3113 and a plurality of blades 320, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface (side surface), and at least one insertion hole , the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, an end of the at least one insertion hole (3112 and [0028]) is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board 400, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component 520, disposed on the circuit board, and a light guiding component 620 ([0028]), inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion and an annular wall portion (wherein 320 are disposed), the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion; wherein the light emitting fan further comprises a stator and a rotor ([0024]).
Tsung does not teach the stator is disposed on the circuit board on which the at least one light emitting component is disposed, the stator is located between the top plate portion of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub.
Fan teaches a luminous fan, wherein the stator 320  is disposed on the circuit board 310 on which the at least one light emitting component 400 is disposed, the stator is located between the top plate portion (top of hub 210) of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub 330 (wherein “on the hub” is considered to be enclosed/attached by the hub, as shown by the shape of 330, shape of hub 210 and from Fig.1 which shows the assembled lighted fan).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the stator with respect to the circuit board, as disclosed in Fan, in the device of Tsung, in order to reduce spacing between parts and form a compact fan.
Tsung in view of Fan teaches insertion holes 3112 are respectively are located at the top plate portion and openings 3113 at the brim of the top plate 310 ([0022]), however it does not teach different portions of the at least one insertion hole are respectively located at the annular wall portion additionally.
Hong teaches different portions of the at least one insertion hole are respectively located at the annular wall portion (311a in Fig.2).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add openings in the annular section of the hub as disclosed in Hong in the device of Tsung in view of Fan in order to provide better luminosity from the luminous body.

Claim 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsung (US 20210102547, cited previously) in view of Xu (CN 207297414, English Translation, cited previously) and further in view of Hong (CN 208534841, English Translation)
Regarding claim 1, Tsung teaches a light emitting fan (at least Fig.2), comprising: a frame 100; a circuit board 510 , disposed on the frame; an impeller 300, comprising a hub 3113 and a plurality of blades 320, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface (side surface), and at least one insertion hole , the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, an end of the at least one insertion hole (3112 and [0028]) is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board 400, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component 520, disposed on the circuit board, and a light guiding component 620 ([0028]), inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion and an annular wall portion (wherein 320 are disposed), the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion; wherein the light emitting fan further comprises a stator and a rotor ([0024]). 
Tsung does not teach the stator is disposed on the circuit board on which the at least one light emitting component is disposed, the stator is located between the top plate portion of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub.
Xu teaches a luminous fan, wherein the stator 132 is disposed on the circuit board 126 on which the at least one light emitting component 122 is disposed, the stator is located between the top plate portion (top of hub) of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub 134.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the stator with respect to the circuit board, as disclosed in Xu, in the device of Tsung, in order to avoid performance of light emission to be influenced by the fan rotation.
Tsung in view of Xu teaches insertion holes 3112 are respectively are located at the top plate portion and openings 3113 at the brim of the top plate 310 ([0022]), however it does not teach different portions of the at least one insertion hole are respectively located at the annular wall portion additionally.
Hong teaches different portions of the at least one insertion hole are respectively located at the annular wall portion (311a in Fig.2).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add openings in the annular section of the hub as disclosed in Hong in the device of Tsung in view of Fan in order to provide better luminosity from the luminous body.

Regarding claim 5, Tsung in view of Xu and Hong teaches a light emitting fan (at least Fig.2 in Tsung), wherein the light guiding component 600 comprises a ring portion and at least one protrusion portion, the at least one protrusion portion protrudes from the ring portion, the at least one protrusion portion is inserted into the at least one insertion hole 3112, and the ring portion is located between the top plate portion of the hub 310 and the circuit board 500.   

Regarding claim 6, Tsung in view of Xu and Hong teaches a light emitting fan (at least Fig.2 in Tsung), wherein an orthogonal projection of the decorative board 400 on the outer top surface of the hub partially overlaps with the at least one insertion hole 3112.   

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsung (US 20210102547, cited previously) in view of Xu (CN 207297414, English Translation, cited previously) and Hong (CN 208534841, English Translation) and further in view of
 Regarding claim 3, Tsung in view of Xu and Hong teaches a light emitting fan (at least Fig.2 in Tsung), wherein the light guiding component 600 comprises a plate portion 610 and at least one protrusion portion 620, the at least one protrusion portion protrudes from the plate portion, the at least one protrusion portion is inserted into the at least one insertion hole 3112 ([0028]).
Although Tsung in view of Xu  and Hong teaches the light guiding component comprises a plate portion and at least one protrusion portion, the at least one protrusion portion protrudes from the plate portion, the at least one protrusion portion is inserted into the at least one insertion hole (see Fig.2 of Tsung),however Tsung in view of Xu and Hong does not teach the plate portion is stacked on the outer top surface of the hub, and the top plate portion of the hub is located between the plate portion and the circuit board. Since Tsung in view of Xu and Hong teaches all the features as claimed, therefore changing the position of the plate portion by stacking the plate portion on the top surface of the hub, such that the top plate portion of the hub is located between the plate portion and the circuit board is one of the well-known techniques as disclosed in Fang (see transmissive plates 7 and 5 disposed over/on top of the hub of a lighted fan) and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the transmissive plate, as disclosed in Fang, in the device of Tsung in view of Xu and Hong, in order to achieve easier installation/replacement of the light guide. 

	Regarding claim 4, Tsung in view of Xu, Hong  and Fang teaches a light emitting fan (at least Fig.2 in Tsung), wherein the at least one insertion hole comprises a plurality of insertion holes 3112, the at least one protrusion portion comprises a plurality of protrusion portions 620, the plurality of insertion holes are spaced apart from each other, the plurality of protrusion portions are respectively inserted into the plurality of insertion holes, each of the plurality of protrusion portions has a light incident surface facing the circuit board 520, the plate portion has a light emitting surface facing the decorative board 400, and a sum of areas of the light incident surfaces is smaller than an area of the light emitting surface.  


Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsung in view of Xu and further in view of Fang (CN 208474179, English Translation)
 Regarding claim 7, Tsung teaches a light emitting fan (at least Fig.2), comprising: a frame 100; a circuit board 510, disposed on the frame; an impeller 300, comprising a hub 3113 and a plurality of blades 320, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface (side surface), and at least one insertion hole , the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, an end of the at least one insertion hole (3112 and [0028]) is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board 400, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component 520, disposed on the circuit board, and a light guiding component 620 ([0028]), inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion 310 and an annular wall portion (side face), the outer top surface is located at the top plate portion, the top plate portion has an inner top surface (lower surface of 310) opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion, and the at least one insertion hole (3112,3113) is located at the top plate portion and wherein the light emitting fan further comprises a stator and a rotor ([0024]).
Tsung does not teach the stator is disposed on the circuit board on which the at least one light emitting component is disposed, the stator is located between the top plate portion of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub.
Xu teaches a luminous fan, wherein the stator 132 is disposed on the circuit board 126 on which the at least one light emitting component 122 is disposed, the stator is located between the top plate portion (top of hub) of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub 134.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the stator with respect to the circuit board, as disclosed in Xu, in the device of Tsung, in order to avoid performance of light emission to be influenced by the fan rotation.
Although Tsung in view of Xu  teaches the light guiding component comprises a plate portion and at least one protrusion portion, the at least one protrusion portion protrudes from the plate portion, the at least one protrusion portion is inserted into the at least one insertion hole (see Fig.2 of Tsung),however Tsung in view of Xu does not teach the plate portion is stacked on the outer top surface of the hub, and the top plate portion of the hub is located between the plate portion and the circuit board. Since Tsung in view of Xu teaches all the features as claimed, therefore changing the position of the plate portion by stacking the plate portion on the top surface of the hub, such that the top plate portion of the hub is located between the plate portion and the circuit board is one of the well-known techniques as disclosed in Fang (see transmissive plates 7 and 5 disposed over/on top of the hub of a lighted fan) and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the transmissive plate, as disclosed in Fang, in the device of Tsung in view of Xu, in order to achieve easier installation/replacement of the light guide. 
  
Regarding claim 9, Tsung in view of  Xu and Fang  teaches a light emitting fan (at least Fig.2 of Tsung), wherein the at least one insertion hole comprises a plurality of insertion holes, the at least one protrusion portion comprises a plurality of protrusion portions, the plurality of insertion holes are spaced apart from each other, the plurality of protrusion portions are respectively inserted into the plurality of insertion holes, each of the plurality of protrusion portions has a light incident surface facing the circuit board, the plate portion has a light emitting surface facing the decorative board, and a sum of areas of the light incident surfaces is smaller than an area of the light emitting surface (see rejection of claim 4 above).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsung in view of Xu and Fang and further in view of Lin (US 20200332804 A1, cited previously)
Tsung in view of Xu and Fan teaches the light emitting fan wherein the stator 251 (in Tsung) has a plurality of teeth two of the plurality of teeth which are located adjacent to each other together form a through hole therebetween (see teeth in 251 in Fig.2).  
Tsung in view of Xu and Fan teaches the circuit board 500 (in Tsung) disposed on the stator 251 and does not teach the stator is disposed on the circuit board (LED circuit board), light emitted by the at least one light emitting component is incident on the light guiding component via the through hole.
However it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the positions of Tsung’s stator and Tsung’s LED circuit board in Tsung in view of Xu such that the stator is disposed on the circuit board (LED circuit board) as claimed, and the light emitted by the at least one light emitting component is incident on the light guiding component via the through hole, as disclosed in Lin (see circuit board/LED 700 on 110 in Fig.6 and in [0031] wherein: Also, the fan 10  includes a light emitting component 700 disposed on the bottom plate 110 of the fan frame 100 and under the column 200′.Therefore, light from the light emitting component 700 travels through the extending column 200′ and lights the decorative plate 400′. In an embodiment, the light emitting component 700 is an LED or similar, while stator 251 ([0022]) is on the higher height on top of 110).
Therefore, from the teachings of Lin, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange Tsung’s position of the stator and LED circuit board in Tsung in view of Xu and Fang, such that light emitted by the at least one light emitting component is incident on the light guiding component via the through hole, in the device of Tsung in view of Xu in order to light up the decorative plate (decorative plate 400 in Lin and [0031] in Lin).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190063740) in view of Tsung and further in view of Fan and Hong
Regarding claim 11, Huang teaches a heat dissipation device (13), configured to be mounted on a heat source, the heat dissipation device comprising: a heat sink, configured to be thermally coupled with the heat source; and a light emitting fan 100 ([0021]), configured to be located at a side of the heat sink located away from the heat source, wherein the light emitting fan is configured to produce an airflow towards the heat sink, and the light emitting fan comprises: a frame (Fig.1).
Huang does not teach the fan comprising a circuit board, disposed on the frame; an impeller, comprising a hub and a plurality of blades, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface, and at least one insertion hole, the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, and an end of the at least one insertion hole is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component, disposed on the circuit board; and a light guiding component, inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion and an annular wall portion, the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion; wherein the light emitting fan further comprises a stator and a rotor.
Tsung teaches a light emitting fan (at least Fig.2), comprising: a frame 100; a circuit board 510 , disposed on the frame; an impeller 300, comprising a hub 3113 and a plurality of blades 320, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface (side surface), and at least one insertion hole , the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, an end of the at least one insertion hole (3112 and [0028]) is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board 400, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component 520, disposed on the circuit board, and a light guiding component 620 ([0028]), inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion and an annular wall portion (wherein 320 are disposed), the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion; wherein the light emitting fan further comprises a stator and a rotor ([0024]). 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the structure of Huang’s fan, as disclosed in Tsung, in order to achieve an illuminated fan.
Huang in view of Tsung does not teach the stator is disposed on the circuit board on which the at least one light emitting component is disposed, the stator is located between the top plate portion of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub.
Fan teaches a luminous fan, wherein the stator 320  is disposed on the circuit board 310 on which the at least one light emitting component 400 is disposed, the stator is located between the top plate portion (top of hub 210) of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub 330 (wherein “on the hub” is considered to be enclosed by the hub, as shown by the shape of 330, shape of hub 210 and from Fig.1 which shows the assembled lighted fan).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the stator with respect to the circuit board, as disclosed in Fan, in the device of Huang in view of Tsung, in order to reduce spacing between parts and form a compact fan.
Huang in view of Tsung and Fan teaches insertion holes 3112 are respectively are located at the top plate portion and openings 3113 at the brim of the top plate 310 ([0022]), however it does not teach different portions of the at least one insertion hole are respectively located at the annular wall portion as well.
Hong teaches different portions of the at least one insertion hole are respectively located at the annular wall portion (311a in Fig.2).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add openings in the annular section of the hub as disclosed in Hong in the device of Huang in view of Tsung and Fan in order to provide better luminosity from the luminous body (6 of Hong).

Claims 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190063740) in view of Tsung and further in view of Xu and Hong
Regarding claim 11, Huang teaches a heat dissipation device (13), configured to be mounted on a heat source, the heat dissipation device comprising: a heat sink, configured to be thermally coupled with the heat source; and a light emitting fan 100 ([0021]), configured to be located at a side of the heat sink located away from the heat source, wherein the light emitting fan is configured to produce an airflow towards the heat sink, and the light emitting fan comprises: a frame (Fig.1).
Huang does not teach the fan comprising a circuit board, disposed on the frame; an impeller, comprising a hub and a plurality of blades, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface, and at least one insertion hole, the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, and an end of the at least one insertion hole is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component, disposed on the circuit board; and a light guiding component, inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion and an annular wall portion, the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion; wherein the light emitting fan further comprises a stator and a rotor.
Tsung teaches a light emitting fan (at least Fig.2), comprising: a frame 100; a circuit board 510 , disposed on the frame; an impeller 300, comprising a hub 3113 and a plurality of blades 320, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface (side surface), and at least one insertion hole , the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, an end of the at least one insertion hole (3112 and [0028]) is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board 400, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component 520, disposed on the circuit board, and a light guiding component 620 ([0028]), inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion and an annular wall portion (wherein 320 are disposed), the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion; wherein the light emitting fan further comprises a stator and a rotor ([0024]). 
 	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the structure of Huang’s fan, as disclosed in Tsung, in order to achieve an illuminated fan.
Huang in view of Tsung does not teach the stator is disposed on the circuit board on which the at least one light emitting component is disposed, the stator is located between the top plate portion of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub.
Xu teaches a luminous fan, wherein the stator 132 is disposed on the circuit board 126 on which the at least one light emitting component 122 is disposed, the stator is located between the top plate portion (top of hub) of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub 134.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the stator with respect to the circuit board, as disclosed in Xu, in the device of Huang in view of Tsung, in order to avoid performance of light emission to be influenced by the fan rotation.
Huang in view of Tsung and Xu teaches insertion holes 3112 are respectively are located at the top plate portion and openings 3113 at the brim of the top plate 310 ([0022]), however it does not teach different portions of the at least one insertion hole are respectively located at the annular wall portion as well.
Hong teaches different portions of the at least one insertion hole are respectively located at the annular wall portion (311a in Fig.2).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add openings in the annular section of the hub as disclosed in Hong in the device of Huang in view of Tsung and Xu in order to provide better luminosity from the luminous body (6 of Hong).

Regarding claim 15, Huang in view of Tsung, Xu and Hong teaches a light emitting fan (at least Fig.2 of Tsung), wherein the light guiding component 600 (in Tsung) comprises a ring portion and at least one protrusion portion, the at least one protrusion portion protrudes from the ring portion, the at least one protrusion portion is inserted into the at least one insertion hole 3112, and the ring portion is located between the top plate portion of the hub 310 and the circuit board 500.   

Regarding claim 16, Huang in view of Tsung, Xu and Hong teaches a light emitting fan (at least Fig.2 in Tsung), wherein an orthogonal projection of the decorative board 400 (in Tsung) on the outer top surface of the hub partially overlaps with the at least one insertion hole 3112.   

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190063740) in view of Tsung , Xu  and Hong and further in view of Fang
Regarding claim 13, Huang in view of Tsung, Xu and Hong teach a light emitting fan (at least Fig.2), wherein the light guiding component 600 (in Tsung) comprises a plate portion 610 and at least one protrusion portion 620, the at least one protrusion portion protrudes from the plate portion, the at least one protrusion portion is inserted into the at least one insertion hole 3112 ([0028]).
Although Huang in view of Tsung, Xu and Hong teaches the light guiding component comprises a plate portion and at least one protrusion portion, the at least one protrusion portion protrudes from the plate portion, the at least one protrusion portion is inserted into the at least one insertion hole (see Fig.2 of Tsung),however Tsung in view of Xu does not teach the plate portion is stacked on the outer top surface of the hub, and the top plate portion of the hub is located between the plate portion and the circuit board. Since Tsung in view of Xu teaches all the features as claimed, therefore changing the position of the plate portion by stacking the plate portion on the top surface of the hub, such that the top plate portion of the hub is located between the plate portion and the circuit board is one of the well-known techniques as disclosed in Fang (see transmissive plates 7 and 5 disposed over/on top of the hub of a lighted fan) and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the transmissive plate, as disclosed in Fang, in the device of Although Huang in view of Tsung, Xu and Hong, in order to achieve easier installation/replacement of the light guide. 

	Regarding claim 14, However, since Huang in view of Tsung, Xu, Hong and Fang teaches a light emitting fan (at least Fig.2 in Tsung), wherein the at least one insertion hole comprises a plurality of insertion holes 3112 (in Tsung), the at least one protrusion portion comprises a plurality of protrusion portions 620, the plurality of insertion holes are spaced apart from each other, the plurality of protrusion portions are respectively inserted into the plurality of insertion holes, each of the plurality of protrusion portions has a light incident surface facing the circuit board 520, the plate portion has a light emitting surface facing the decorative board 400, and a sum of areas of the light incident surfaces is smaller than an area of the light emitting surface.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tsung, Xu and Fang
Regarding claim 17, Huang teaches a heat dissipation device (13), configured to be mounted on a heat source, the heat dissipation device comprising: a heat sink, configured to be thermally coupled with the heat source; and a light emitting fan 100 ([0021]), configured to be located at a side of the heat sink located away from the heat source, wherein the light emitting fan is configured to produce an airflow towards the heat sink, and the light emitting fan comprises: a frame (Fig.1).
Huang does not teach the fan comprising a circuit board, disposed on the frame; an impeller, comprising a hub and a plurality of blades, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface, and at least one insertion hole, the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, and an end of the at least one insertion hole is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component, disposed on the circuit board; and a light guiding component, inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion and an annular wall portion, the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion; wherein the light emitting fan further comprises a stator and a rotor and wherein the light guiding component comprises a plate portion and at least one protrusion portion, the at least one protrusion portion protrudes from the plate portion, the at least one Page 7 of 14Application No. 17/230,236 Attorney Docket Number T1213.11069US01Responsive to Office Action dated February 16, 2022 protrusion portion is inserted into the at least one insertion hole.
Tsung teaches a light emitting fan (at least Fig.2), comprising: a frame 100; a circuit board 510 , disposed on the frame; an impeller 300, comprising a hub 3113 and a plurality of blades 320, wherein the hub is rotatably disposed on the frame, the hub has an outer top surface, an outer annular surface (side surface), and at least one insertion hole and the at least one insertion hole is located at the top plate portion , the outer top surface faces away from the circuit board, the outer annular surface is connected to the outer top surface, the plurality of blades are connected to the outer annular surface of the hub, an end of the at least one insertion hole (3112 and [0028]) is connected to the outer top surface, and the at least one insertion hole extends towards the circuit board; a decorative board 400, fixed to the frame and located farther away from the circuit board than the outer top surface of the hub; at least one light emitting component 520, disposed on the circuit board, and a light guiding component 620 ([0028]), inserted into the at least one insertion hole of the hub; wherein light emitted by the at least one light emitting component is incident on the decorative board via the light guiding component; wherein the hub comprises a top plate portion and an annular wall portion (wherein 320 are disposed), the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion; wherein the light emitting fan further comprises a stator and a rotor ([0024]).
 	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the structure of Huang’s fan, as disclosed in Tsung, in order to achieve an illuminated fan.
Huang in view of Tsung does not teach the stator is disposed on the circuit board on which the at least one light emitting component is disposed, the stator is located between the top plate portion of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub.
Xu teaches a luminous fan, wherein the stator 132 is disposed on the circuit board 126 on which the at least one light emitting component 122 is disposed, the stator is located between the top plate portion (top of hub) of the hub and the circuit board on which the at least one light emitting component is disposed, and the rotor is disposed on the hub 134.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the stator with respect to the circuit board, as disclosed in Xu, in the device of Huang in view of Tsung, in order to avoid performance of light emission to be influenced by the fan rotation.
Although Huang in view of Tsung and Xu teaches the light guiding component comprises a plate portion and at least one protrusion portion, the at least one protrusion portion protrudes from the plate portion, the at least one protrusion portion is inserted into the at least one insertion hole (see Fig.2 of Tsung), however Tsung does not teach the plate portion is stacked on the outer top surface of the hub, and the top plate portion of the hub is located between the plate portion and the circuit board. Since Tsung in view of Xu teaches all the features as claimed, therefore changing the position of the plate portion by stacking the plate portion on the top surface of the hub, such that the top plate portion of the hub is located between the plate portion and the circuit board is one of the well-known techniques as disclosed in Fang (see transmissive plates 7 and 5 disposed over/on top of the hub of a lighted fan) and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to interchange the position of the transmissive plate, as disclosed in Fang, in the device of Tsung in view of Xu, in order to achieve easier installation/replacement of the light guide. 

Regarding claim 19, Huang in view of Tsung, Xu and Fang teaches a light emitting fan (at least Fig.2 in Tsung), wherein the at least one insertion hole comprises a plurality of insertion holes, the at least one protrusion portion comprises a plurality of protrusion portions, the plurality of insertion holes are spaced apart from each other, the plurality of protrusion portions are respectively inserted into the plurality of insertion holes, each of the plurality of protrusion portions has a light incident surface facing the circuit board, the plate portion has a light emitting surface facing the decorative board, and a sum of areas of the light incident surfaces is smaller than an area of the light emitting surface (see rejection of claim 4 above).  

Other art

    PNG
    media_image1.png
    944
    676
    media_image1.png
    Greyscale


TW 202009380 (EP 3613989)- teaches openings in annular side walls of the hub as shown above.
TW 202009380 discloses:The hub 21 can also be made of matte acrylic or PC material. The plurality of luminous bodies 5 can axially align the light guide ring portion 211 of the hub 21 so that the light generated by the plurality of luminous bodies 5 The light can penetrate the hub 21 through the light guide ring portion 211, so that the projected light is more uniform, and forms an inner and outer double light ring together with the uniform light ring 23.
Response to Arguments
The arguments filed by the Applicant on 6/13/22 is acknowledged, however they are moot in light of new grounds of rejection.  Hong teaches different portions of the at least one insertion hole are respectively located at the annular wall portion (311a in Fig.2) as shown below;

    PNG
    media_image2.png
    786
    625
    media_image2.png
    Greyscale


whereas the top plate portion of the hub is located between the plate portion and the circuit board is disclosed in Fang (see transmissive plates 7 and 5 disposed over/on top of the hub of a lighted fan) as shown below: 
    PNG
    media_image3.png
    519
    915
    media_image3.png
    Greyscale

. Further, TW 202009380 (EP 3613989) teaches openings in annular side walls of the hub as shown under the ‘other art’ section above.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875